DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USPG 2018/0336183, hereinafter referred to as Lee).

Regarding claim 1, Lee discloses a method for generating a human-like response to a voice or text input, the method comprising: 
receiving an input sequence of words (paragraph 136, receiving input questions; also see figure 3); 
paragraph 136, extracting “major features from the input question, and classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics”; “trigger words” are treated as significant words, such as “who”, “Washington” and “advisors”); 
encoding a state of a neural network using the trigger word by inputting information into the state before an encoder is trained to output the state (figure 4, encoder 397-1 and/or paragraphs 158-159, encoding a state of a neural network using “major features” extracted from the text input; also see process in figure 6 and/or paragraphs 171-173); and 
generating the human-like response using an output word sequence of the neural network, the output word sequence generated by the neural network by decoding the output word sequence from the state of the neural network encoded using the trigger word (figure 4, decoder 397-2 and/or paragraphs 160-162, generating output sentences based on results of encoders).  

Regarding claims 3-4, Lee further discloses the method of claim 1, wherein encoding the neural network using the trigger word comprises setting the state of the neural network to a word vector representation of the trigger word, wherein the state is a hidden state (process in figure 5; also see paragraph 21, training by “optimiz[ing] the weights of a natural network”, and paragraph 160); wherein processing the input sequence of words to generate the trigger word comprises performing a part-of-speech tagging process associated with the input sequence of words (paragraphs 136-137, “the extracted major features include key words and phrases” which is functionally equivalent to part-of-speech tagging).  

Regarding claim 6, Lee further discloses the method of claim 1, wherein the output word sequence of the neural network is a probability of a next word given at least one previously predicted word of the human-like response (refer to paragraphs 116 “optimizing the settings of the values in the vector slots of the vector representation, to predict each sentence in the document” and paragraphs 160-161, algorithm to “predict the t-word”).  

Regarding claim 8, Lee further discloses the method of claim 1, further comprising transmitting the human-like response to a device configured to provide the human-like response to a human (figure 3, step 380; also see figure 1).  

Regarding claim 21, Lee further discloses the method claim 1, wherein the method further comprises: transitioning, after an amount of time, to encoding the state of the neural network with the encoder after the encoder is trained (paragraphs 113, 122, and 158, training phase; after training the neural network can be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Machiraju et al. (USPG 2019/0196952, hereinafter referred to as Machiraju).

Regarding claim 2, Lee fails to explicitly disclose the method of claim 1, further comprising training the neural network with a set of pairs, each pair of the set of pairs comprising one trigger word and one human-like response.  However, Machiraju teaches training the neural network with a set of pairs, each pair of the set of pairs comprising one trigger word and one human-like response (paragraph 57, “Encoding neural network 420 and/or decoding neural network 440 may be trained using a manually generated training set of parallel corpora that matches sets of source code keywords to sets of testing keywords”)
Since Lee and Machiraju are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of training a neural network with pairs of an input and an expected response.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shu et al. (USPG 2018/0285348, hereinafter referred to as Shu).

paragraphs 27-40, discusses encoding input text using dictionary, by comparing with terms in the dictionary; “trigger words” are merely terms of a dictionary trained in advance). 
Since Lee and Shu are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of encoding text using dictionary, by comparing terms of an input query to terms in a dictionary.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 7, Lee fails to explicitly disclose, however, Shu teaches the method of claim 6, wherein generating the human-like response using the output word sequence of the neural network comprises using a beam search (paragraph 63, selecting terms having a high probability using beam search algorithm to generate an output sentence).  
Since Lee and Shu are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of applying a beam .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Machiraju and further in view of Sapoznik et al. (USPN 10387888, hereinafter referred to as Sapoznik).

Regarding claims 9-10, Lee fails to explicitly disclose, however, Sapoznik teaches the method of claim 2, further comprising building a log of input sequences and associated human-like responses after deployment of the neural network (col. 17, lines 41-67, “the list of possible complete responses may be generated by processing the history of the conversation and other information”); and updating the set of pairs using the log and re-training the neural network using the set of pairs (also see col. 22, lines 35-45; “existing customer support session logs may be used to train these parameters”).
Since Lee and Sapoznik are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of recording conversations and training the neural network in order to improve accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a .

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao et al. (USPG 2018/0331839, hereinafter referred to as Gao).

Regarding claims 11 and 16, Lee discloses a system and method comprising: 
receive an input sequence of words spoken by a human (see claim 1 above); 
transmit the input sequence of words to the cloud computing platform (paragraph 93 and/or figure 1), configured to: 
extract a trigger word from the input sequence of words that is indicative of a desired nature of an output response to be transmitted to the human (see claim 1 above); -3- 4826-7988-7322.1Atty. Dkt. No.: 18-0485-US (116048-0455) 
encode a state of a neural network using the trigger word by inputting information into the state before an encoder is trained to output the state (see claim 1 above); and 
generate the output response using an output word sequence the neural network, the output word sequence generated by the neural network by decoding the output word sequence from the state of the neural network encoded using the trigger word (see claim 1 above); 
provide the output response to the human (see claim 1 above).  
Although Lee teaches a distributed system in which a client devices receives and sends input from a user to a server for processing, Lee fails to explicitly disclose receiving, by a device with an integrated virtual assistant, the speech input from a paragraphs 1-2, 16, and 50, spoken input); a cloud computing platform; a cloud computing platform; and a device with an integrated virtual assistant, the device in communication with the cloud computing platform; and receive the output response from the cloud computing platform (paragraph 36, server can be a cloud computing device).
Since Lee and Gao are analogous in the art because they are from the same field of endeavor, it would have been obvious to find that one of ordinary skill in the art before the effective filing date of the invention could have substituted one known element for another, namely substituting a traditional server with a cloud computing, and the results of the substitution would have been predictable.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 12, Lee further discloses the system of claim 11, wherein the device is a thermostat, a speaker, a smartphone, a tablet, a watch, a personal computer, or a laptop (figure 1 and paragraph 93).  

Lee: paragraphs 136-137, “the extracted major features include key words and phrases” which is functionally equivalent to part-of-speech tagging).  

Regarding claim 20, Lee further discloses the method of claim 16, wherein providing the trigger word as an input to the neural network comprises setting the state of the neural network to a word vector representation of the trigger word, wherein the state of the neural network is a hidden state (process in figure 5; also see paragraph 21, training by “optimiz[ing] the weights of a natural network”, and paragraph 160)

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao, and further in view of Machiraju.

Regarding claims 14 and 17, the modified Lee fails to explicitly disclose, however, Machiraju further teaches wherein the neural network is trained with a set of pairs, each pair of the set of pairs comprising one trigger word and one output response (paragraph 57, “Encoding neural network 420 and/or decoding neural network 440 may be trained using a manually generated training set of parallel corpora that matches sets of source code keywords to sets of testing keywords”).
Since Lee and Machiraju are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art .
  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao, further in view of Machiraju, and further in view of Sapoznik.

Regarding claim 15, the modified Lee fails to explicitly disclose, however, Sapoznik further teaches the system of claim 14, wherein the cloud computing platform is configured to build a log of input sequences and associated output responses after deployment of the neural network (col. 17, lines 41-67, “the list of possible complete responses may be generated by processing the history of the conversation and other information”), update the set of pairs using the log, and re-train the neural network using the set of pairs  (also see col. 22, lines 35-45; “existing customer support session logs may be used to train these parameters”).
Since Lee and Sapoznik are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of recording conversations and training the neural network in order to improve accuracy.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao, and further in view of Shu.

Regarding claim 19, the modified Lee fails to explicitly disclose, however, Shu teaches the method of claim 16, wherein extracting the trigger word from the speech input comprises comparing one or more words of the speech input to previously generated trigger words (paragraphs 27-40, discusses encoding input text using dictionary, by comparing with terms in the dictionary; “trigger words” are merely terms of a dictionary trained in advance). 
Since the modified Lee and Shu are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of encoding text using dictionary, by comparing terms of an input query to terms in a dictionary.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. (USPG 2020/0327327) teach a method for providing a response in a session. Swierk et al. (USPG 2019/0355043) teaches a method for coaching a virtual agent using voice services.  Lee et al. (USPG 2019/0172466) teaches a text generation method using context information.  These references are considered pertinent to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656